    Case 15-25491          Doc 93       Filed 06/05/20 Entered 06/05/20 11:50:13                           Desc Main
                                          Document Page 1 of 2


                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


IN RE:                                                CASE NO. 15 B 25491
                                                      CHAPTER 13
ZAHEERAH Y. SHAREEF
                                                      JUDGE JACQUELINE P COX

          DEBTOR                                      NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: WELLS FARGO BANK NA




Final Cure Amount

Court       Claim      Account                                       Claim              Claim              Amount
Claim #     ID         Number                                        Asserted           Allowed            Paid

3           5          XXXXXX6739                                    $3,005.63          $3,005.63          $3,005.63

Total Amount Paid by Trustee                                                                               $3,005.63



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                          X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 15-25491           Doc 93       Filed 06/05/20 Entered 06/05/20 11:50:13                     Desc Main
                                         Document Page 2 of 2


                                                                                            CASE NO. 15-25491-JPC



                                          CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 5th day of June, 2020.


Debtor:                                               Attorney:
ZAHEERAH Y. SHAREEF                                   DAVID M SIEGEL
15819 PAULINA ST                                      790 CHADDICK DR
HARVEY, IL 60426                                      WHEELING, IL 60090
                                                      via Clerk's ECF noticing procedures

Creditor:                                             Creditor:
WELLS FARGO BANK NA                                   WELLS FARGO BANK NA
1 HOME CAMPUS                                         3476 STATEVIEW BLVD
MAC X2302 04C                                         MAC D3347 014
DES MOINES, IA 50328                                  FORT MILL, SC 29715

ELECTRONIC SERVICE - United States Trustee


Date: June 05, 2020                                                 /s/ TOM VAUGHN
                                                                    TOM VAUGHN
                                                                    CHAPTER 13 TRUSTEE
                                                                    55 E. MONROE STREET, SUITE 3850
                                                                    CHICAGO, IL 60603
